Plaintiffs in error, Jess Roberts and George Culbertson, were jointly tried and convicted on an information charging that they did convey and transport seven five-gallon kegs of whisky from a point unknown to a point south of the Missouri, Oklahoma  Gulf Railway bridge, about four miles north of the city of Muskogee, and in accordance with the verdict of the jury they were each sentenced to serve 60 days in the county jail and to pay a fine of $200 each. From the judgments rendered on the verdicts, they appealed.
No brief had been filed, and no appearance made for plaintiffs in error when the case was called for final submission. An examination of the record shows that the evidence is sufficient to sustain the judgments, and that *Page 576 
no material error was committed on the trial. The judgments of the lower court are affirmed.
ARMSTRONG and MATSON, JJ., concur.